    Case: 1:21-cr-00101 Document #: 21 Filed: 04/15/21 Page 1 of 3 PageID #:31




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 21 CR 101
              v.
                                              Judge Thomas M. Durkin
 EDGAR ALCANTAR-SIDA


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the agreed motion of the government, pursuant to Fed. R. Crim. P. 16(d),

it is hereby ORDERED:

      1.     The redacted materials to be provided by the United States, which shall

be used in preparation for, or in connection with, any stage of the proceedings in this

case (collectively, “the materials”), are subject to this protective order and may be

used by defendant and defendant’s counsel (defined as counsel of record in this case)

solely in connection with the defense of this case, and for no other purpose, and in

connection with no other proceeding, without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Defendant and defendant’s counsel

shall not disclose the materials or their contents directly or indirectly to any person

or entity outside of the United States without prior authorization from the Court.
     Case: 1:21-cr-00101 Document #: 21 Filed: 04/15/21 Page 2 of 3 PageID #:32




      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

Defense counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and

shall provide copies of the signed statement of each authorized person to the

government upon request.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United


                                           2
     Case: 1:21-cr-00101 Document #: 21 Filed: 04/15/21 Page 3 of 3 PageID #:33




States; or (3) retained in defense counsel’s case file. The Court may require a

certification as to the disposition of any such materials. In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

        7.       To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

        8.       Nothing contained in this Order shall preclude the government’s use of

the materials or preclude any party from applying to this Court for further relief or

for modification of any provision hereof.

                                          ENTER:


                                          THOMAS M. DURKIN
                                          District Court Judge
                                          United States District Court
                                          Northern District of Illinois

Date:        April 15, 2021


                                             3
